HORNBECK, J,
dissenting:
I am compelled to dissent from the opinion of the majority for the reason that I believe that the court erred in refusing to give before argument special charges numbers 6 and 9 requested by plaintiff in error.
Number 6 embodies elements which if found by the jury would have compelled it to find that the striking of the deceased by plaintiff in error was an unavoidable accident. This phase of the case was well developed by plaintiff in error’s testimony. Therefore, he was entitled to have the benefit of this before the jury when counsel for plaintiff in error presented his argument to the jury.
Motkin, Admx v Bardes, Executor; 10 Oh Ap, 391.
Likewise, special charge number 9 has been specifically approved by the Supreme Court in Chesrown v Bevier, 101 Oh St, 282, and the court there stated that a failure to give a charge in the identical language as embodied in number 9 was prejudicial error. The distinction sought to be made by the majority to the effect that the charge is incomplete because it does not contain a definition of negligence as applied to a minor is not well taken. Negligence whether applicable to an adult or minor must be defined, but it is no more necessary that it be included in a special charge such as number 9 than that it be included in the charge in the Chesrown case.
A closer question is whether a minor of the age of eight years, notwithstanding the common law rule, is chargeable with contributory neglignece.